Citation Nr: 0216151	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-09 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The veteran had active military service from December 18, 
1951, to February 8, 1952.  His appeal comes before the Board 
of Veterans' Appeals (Board) from a July 1999 denial of a 
claim of entitlement to nonservice-connected pension benefits 
by the Department of Veterans Affairs (VA) San Juan, Puerto 
Rico, Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
Travel Board Hearing that was chaired by the undersigned in 
August 2002 in San Juan, Puerto Rico.  A transcript of that 
hearing has been associated with the file.

At his August 2002 Travel Board hearing, the veteran appeared 
to raise the issue of entitlement to service connection for a 
genitourinary disability.  This claim is not inextricably 
intertwined with the current claim and has not been yet 
adjudicated, nor developed for appellate consideration by the 
RO.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran served on active duty for less than 90 days 
during the Korean conflict, he had only one period of active 
duty, and he was not discharged or released from such service 
for a service-connected disability.  


CONCLUSION OF LAW

The veteran does not meet the service requirements for basic 
eligibility for nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101(9), 1521 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.2(e), 3.3(a)(2) (2002).  



REASONS AND BASES FOR THE FINDING AND CONCLUSION

The veteran contends that he is entitled to nonservice-
connected pension benefits by virtue of his period of active 
military service during the Korean conflict.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)).  In the present case, the veteran has been 
notified, in the July 1999 RO decision, and in the March 2000 
Statement of the Case (SOC), of the evidence necessary to 
substantiate his claim for nonservice-connected pension 
benefits, and of the applicable laws and regulations.  Also, 
in June 2002, the RO sent the veteran a letter informing him 
of the evidence that was necessary in order to establish 
eligibility for nonservice-connected pension benefits.  It 
also informed him that it would assist in obtaining 
identified records, but that it was his duty to provide 
enough information to obtain the additional records and to 
make sure the records were received by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Additionally, along with a copy of the July 1999 RO decision, 
the veteran was sent a VA Form 4107 explaining his appellate 
rights in the VA claims process.  Thus, the Board concludes 
that the discussions in the rating decision and the SOC, 
along with the June 2002 VA letter, adequately informed the 
veteran of the evidence needed to substantiate his claim, and 
complied with VA's notification requirements that are set out 
in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  In this 
regard, the record shows that the RO has secured, and made 
part of the veteran's claims file, all necessary evidence, 
which includes a copy of the veteran's Report of Separation 
from the Armed Services of the United States (DD Form 214).  
The veteran has not identified any additional pertinent 
records that may still be outstanding, and he has 
corroborated his service dates in documents provided to the 
Board.  He has also been provided with an opportunity to 
offer testimony in support of his appeal, which he did at the 
August 2002 Travel Board hearing that was held in San Juan, 
Puerto Rico.  

It is noted that the veteran has made references to medical 
treatment received from VA and to his being considered 
disabled for Social Security Administration (SSA) purposes.  
While his claims file does not contain VA treatment records 
or SSA records, it is the Board's opinion that it is not 
necessary to secure this evidence insofar as it is not 
pertinent to the claim hereby on appeal, which is limited to 
the threshold legal determination of whether the veteran had 
sufficient active service so as to qualify for nonservice-
connected pension benefits.  Moreover, it is noted that the 
regulation implementing the VCAA specifically mandates that 
VA refrain from or discontinue providing assistance to a 
claimant when there is no reasonable possibility that further 
assistance would substantiate the claim.  Circumstances in 
which VA will refrain from providing assistance to a claimant 
include those circumstances where the claimant is ineligible 
for the benefit sought because of lack of qualifying service.  
See 38 C.F.R. § 3.159(d)(1) (2002).

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As indicated earlier, the veteran's DD Form 214 shows that he 
served on active duty from December 18, 1951, to February 8, 
1952.  It is noted that, at the August 2002 Travel Board 
Hearing, the veteran suggested that he might have served for 
a longer period of time on active duty, but also said that he 
had no actual proof of that allegation.  His representative 
acknowledged that the official military records reflected the 
above mentioned periods of active duty between December 1951 
and February 1952.

The denial of the veteran's claim of entitlement to 
nonservice-connected pension benefits was based on the fact 
that the veteran's service of less than two months did not 
meet the minimum of 90 days that VA regulations require for 
such entitlement, and he had not been medically discharged 
from service for a service-connected disability.

To establish entitlement to VA nonservice-connected pension 
benefits under the law, a veteran must show (1) that he 
served during a period of war for a requisite period of time; 
(2) that he is permanently and totally disabled due to 
nonservice-connected disabilities; and (3) that his income 
meets a certain income standard. 38 U.S.C.A. § 1521; see also 
38 C.F.R. § 3.3(a)(2); Fischer v. West, 11 Vet. App. 121, 123 
(1998).  The Korean conflict is defined for VA purposes as 
the period beginning on June 27, 1950, and ending on January 
31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).

A veteran meets the service requirements of 38 U.S.C.A. § 
1521 if such veteran served in the active military, naval, or 
air service: (1) for 90 days or more during a period of war; 
(2) during a period of war and was discharged or released 
from such service for a service-connected disability; (3) for 
a period of 90 consecutive days or more and such period began 
or ended during a period of war; or (4) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.  38 U.S.C.A. § 1521(j).

In the present case, the veteran served on active duty for 
less than 90 days during the Korean conflict, he had only one 
period of active duty, and he was not discharged or released 
from such service for a service-connected disability.  He 
therefore does not meet the service requirements of Section 
1521 for nonservice-connected pension benefits.  It would, 
therefore, be unnecessary to determine whether he is 
permanently and totally disabled and whether his income meets 
a certain income standard.  His claim for nonservice-
connected pension benefits has therefore failed, and must be 
denied, as he is clearly not entitled to nonservice-connected 
pension benefits due to lack of qualifying service.  

The Board certainly sympathizes with the veteran's claim and 
understands his belief that he should be entitled to the 
benefit he seeks on appeal.  However, the Board is bound by 
applicable law and regulations in rendering its decisions.  
38 U.S.C.A. § 7104; 38 C.F.R. § 19.5.  In this particular 
case, the law, rather than the evidence, is dispositive of 
the veteran's claim, as the veteran does not fulfill one of 
the threshold criteria required for further consideration of 
his claim for nonservice-connected  pension benefits.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.  


		
	ROBINSON ACOSTA
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

